 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 


RALCORP HOLDINGS, INC.




DEFERRED COMPENSATION PLAN




FOR NON-MANAGEMENT DIRECTORS




(Amended and Restated Effective May 25, 2006)




 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------


 
 
 
 
 


RALCORP HOLDINGS, INC.
 
DEFERRED COMPENSATION PLAN
 
FOR NON-MANAGEMENT DIRECTORS
 
(Amended and Restated Effective as of May 25, 2006)
 
TABLE OF CONTENTS
 
                                                                                                                                                                                             
             PAGE
 
                                                PREAMBLE                                                                                                                                           1
 
                                               ARTICLE I
DEFINITIONS                                                                                                                
 2
 
1.1
“Account”
2
1.2
“Acquiring Person”
2
1.3
“Affiliate” or “Associate”
2
1.4
“Allocation Date”
2
1.5
“Beneficiary”
2
1.6
“Board”
2
1.7
“Change in Control”
2
1.8
“Code”
2
1.9
“Committee
2
1.10
“Company”
2
1.11
“Company Matching Contributions”
2
1.12
“Compensation”
2
1.13
“Continuing Director”
3
1.14
“Deferral Account
3
1.15
“Deferral Election”
3
1.16
“Disability”
3
1.17
“Fund”
3
1.18
“Matching Contributions Account”
3
1.19
“Non-Management Director”
3
1.20
“Participant”
3
1.21
“Plan”
3
1.22
“Plan Year”
3

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 


1.23
“Separation from Service”
3
1.24
“SIP”
4
1.25
“Stock”
4
1.26
“Unforeseeable Emergency”
4
1.27
Rules of Construction
4

 
                                            ARTICLE II PARTICIPATION IN THE
PLAN                                                                        
         5


2.1
Eligibility
5
2.2
Commencement of Participation
5

 
                                           ARTICLE II
ACCOUNTS                                                                                                                
      6
 
3.1
Deferral Election
6
3.2
Account Reflecting Deferred Compensation
6
3.3
Credits or Charges
6
3.4
Company Matching Deferral
7
3.5
Investment, Management and Use
7
3.6
Valuation of Stock
7

 
                                            ARTICLE IV
FUNDS                                                                                                                        
     8
 
4.1
Fund Selection
8
4.2
Exchange
8

 
                                            ARTICLE V DISTRIBUTION OF
ACCOUNTS                                                                          
     9
 
5.1
Time of Distribution
9
5.2
Amount Distributed
10
5.3
Method of Distribution
10
5.4
Form of Payment
10
5.5
Distribution Upon Death
10
5.6
Designation of Beneficiary
10

 
                                            ARTICLE VI
NON-ASSIGNABILITY                                                                                        
     11
 
6.1
Non-Assignability
11

 
                                            ARTICLE VII
VESTING                                                                                                            
         12
 
7.1
Vesting
12

 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
                                            ARTICLE VIII AMENDMENT OR
TERMINATION OF THE PLAN                                           13
 
8.1
Power to Amend Plan
13
8.2
Distribution of Plan Benefits Upon Termination
13
8.3
When Amendments Take Effect
13
8.4
Restriction on Retroactive Amendments
13

 
                                            ARTICLE IX PLAN
ADMINISTRATION                                                                            
           14
 
9.1
Powers of the Committee
14
9.2
Indemnification
14
9.3
Claims Procedure
14
9.4
Expenses
16
9.5
Conclusiveness of Action
16

 
                                            ARTICLE X
MISCELLANEOUS                                                                                             
          17


10.1
No Rights Under Plan Except as Set Forth Herein
17
10.2
Rules
17
10.3
Withholding of Taxes
17
10.4
Severability
17
10.5
Compliance with Section 16
17

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 


 
RALCORP HOLDINGS, INC.
 
DEFERRED COMPENSATION PLAN
 
FOR NON-MANAGEMENT DIRECTORS
 
(Amended and Restated Effective as of May 25, 2006)
 
PREAMBLE
 
Ralcorp Holdings, Inc. (“Old Ralcorp”) maintained the Ralcorp Holdings, Inc.
Deferred Compensation Plan for Non-Management Directors (the “Old Ralcorp
Plan”). The Company was incorporated on October 23, 1996 under the name “New
Ralcorp Holdings, Inc.” as a wholly-owned subsidiary of Old Ralcorp. Following
an internal restructuring on January 31, 1997, Old Ralcorp spun off the Company
and the Company changed its name to “Ralcorp Holdings, Inc.” The Company adopted
the Ralcorp Holdings, Inc. Deferred Compensation Plan for Non-Management
Directors effective January 31, 1997.
 
As of January 31, 1997, account balances of the Company’s Non-Management
Directors under the Old Ralcorp Plan were converted into account balances under
this Plan upon terms and conditions approved by the Committee, and the Company
became responsible under this Plan for the payment of all liabilities and
obligations for benefits unpaid with respect to all such transferred accounts.
 
The Company hereby amends and restates the Plan effective as of May 25, 2006.
The Plan as set out herein is intended to meet the requirements of Section 409A
of the Code for deferrals after December 31, 2004. This amendment and
restatement is intended not to be a material modification of the Plan with
respect to deferrals prior to January 1, 2005.
 
The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its shareholders by providing a supplemental retirement
program to attract and retain qualified Non-Management Directors who have made
or will make important contributions to the success of the Company.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
ARTICLE I
 
DEFINITIONS
 
As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:
 
1.1    "Account" means the bookkeeping account established for each Participant
to reflect amounts credited to such Participant under the Plan. A separate
bookkeeping account will be maintained with respect to deferrals attributable to
periods ending on or before December 31, 2004 and related hypothetical
investment earnings.
 
1.2    “Acquiring Person” means any person or group of Affiliates or Associates
who is or becomes the beneficial owner, directly or indirectly, of 20% or more
of the outstanding Stock.
 
1.3    “Affiliate” or “Associate” shall have the meanings set forth as of March
1, 1994 in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.
 
1.4           “Allocation Date”means each day the New York Stock Exchange is
open for business.
 
1.5    “Beneficiary”means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.
 
1.6    “Board” means the Board of Directors of the Company.
 
1.7    “Change in Control” means the time when (i) any person, either
individually or together with such person’s Affiliates or Associates, shall
become the beneficial owner, directly or indirectly, of at least 50% of the
outstanding Stock and there shall have been a public announcement of such
occurrence by the Company or such person or (ii) individuals who shall qualify
as Continuing Directors shall have ceased for any reason to constitute at least
a majority of the Board; provided, however, that in the case of either clause
(i) or clause (ii), a Change in Control shall not be deemed to have occurred if
the event shall have been approved prior to the occurrence thereof by a majority
of the Continuing Directors who shall then be members of the Board.
 
1.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
1.9    “Committee” means the Corporate Governance and Compensation Committee of
the Board of Directors of the Company.
 
1.10   “Company” means Ralcorp Holdings, Inc., a Missouri corporation, and any
successor thereto. 
 
1.11    “Company Matching Contributions” means the Company contributions
described in Section 3.4.
 
1.12    “Compensation” means a Participant’s annual retainer and fees from the
Company for service on the Board.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
1.13    “Continuing Director” means any member of the Board, while such person
is a member of the Board, who is not an Affiliate or Associate of an Acquiring
Person or of any such Acquiring Person’s Affiliate or Associate and was a member
of the Board prior to the time when such Acquiring Person became an Acquiring
Person, and any successor of a Continuing Director, while such successor is a
member of the Board, who is not an Acquiring Person or an Affiliate or Associate
of an Acquiring Person or a representative or nominee of an Acquiring Person or
of any Affiliate or Associate of such Acquiring Person and is recommended or
elected to succeed the Continuing Director by a majority of the Continuing
Directors.
 
1.14    “Deferral Account” means the Account established pursuant to Section
3.2.
 
1.15    “Deferral Election” means a written agreement signed by a Participant
and the Company under which the Participant agrees to a deferral of his
Compensation in accordance with Section 3.1 as a specified percentage (from 0%
to 100%) of a Participant’s Compensation.
 
1.16    “Disability” means a condition with respect to a Non-Management Director
meeting any of the following requirements:
 
(a)  The Non-Management Director is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of at least 12 months, as determined by the Committee;
 
(b)  The Non-Management Director is determined to be totally disabled by the
Social Security Administration.
 
1.17    “Fund” means one or more of the measurement investment funds available
under the Plan for purposes of crediting or debiting hypothetical investment
gains and losses to the Accounts of Participants. The investment funds available
under the Plan shall be identical to the extent possible to those approved by
the Employer Benefit Trustees Committee under the SIP. Each Fund shall be
subject to all terms, conditions and fees established from time to time by the
Fund sponsor.
 
1.18    “Matching Contributions Account” means the Account established pursuant
to Section 3.4(a
 
1.19    “Non-Management Director” means a member of the Board who is not an
officer or an employee of the Company, or a subsidiary or affiliate of the
Company.
 
1.20    “Participant” means any Non-Management Director who participates in the
Plan.
 
1.21    “Plan” means the Ralcorp Holdings, Inc. Deferred Compensation Plan for
Non-Management Directors, as originally adopted and as from time to time amended
including this restatement.
 
1.22    “Plan Year” means the accounting year of the Plan, which ends on
December 31.
 
1.23    “Separation from Service” means the termination of a Participant’s
service on the Board.
 
 
 

--------------------------------------------------------------------------------


 
 
 
1.24    “SIP”  means the Ralcorp Holdings, Inc. Savings Investment Plan.
 
1.25    “Stock”  means the Company’s $.01 par value common stock or any such
other security outstanding upon the reclassification of the Company’s common
stock, including, without limitation, any Stock, split-up, Stock dividend, or
other distributions of stock in respect of Stock, or any reverse Stock split-up,
or recapitalization of the Company or any merger or consolidation of the Company
with any Affiliate, or any other transaction, whether or not with or into or
otherwise involving an Acquiring Person.
 
1.26    “Unforeseeable Emergency”  means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The Committee will determine the
existence of an Unforeseeable Emergency, based on the supporting facts,
circumstances, and documentation provided by the Participant.
 
1.27    Rules of Construction
 
        (a)  Governing law. The construction and operation of this Plan are
governed by the laws of the State of Missouri.
 
        (b)  Headings. The headings of Articles, Sections and Subsections are
for reference only and are not to be utilized in construing the Plan.
 
                  (c)  Gender. Unless clearly inappropriate, all pronouns of
whatever gender refer indifferently to persons or objects of any gender.
 
          (d)  Singular and plural. Unless clearly inappropriate, singular items
refer also to the plural and vice versa.
 
        (e)  Severability. If any provision of this Plan is held illegal or
invalid for any reason, the remaining provisions are to remain in full force and
effect and to be construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
ARTICLE II
 


 
PARTICIPATION IN THE PLAN
 
 
    2.1    Eligibility. Participation in the Plan shall be limited to any
Non-Management Director who is permitted by an independent majority of the Board
to request the deferral of Compensation.
 
    2.2    Commencement of Participation. To participate in the Plan, a
Non-Management Director shall defer Compensation earned during a Plan Year by
making a Deferral Election with respect to such Compensation, in the manner set
forth in Section 3.1.
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
ARTICLE III
 
ACCOUNTS
 
    3.1    Deferral Election. Each Plan Year, a Participant may execute a
Deferral Election under which he may elect to defer all or a portion of his
Compensation earned during such Plan Year until his Separation from Service. Any
Deferral Election shall be subject to the provisions of the Plan, any other
conditions imposed by law, and the terms of any award of Compensation. A
Deferral Election is irrevocable upon the beginning of the Plan Year to which it
applies. Any Deferral Election shall be made prior to the commencement of the
Plan Year in which the Compensation that is the subject of the Deferral Election
will be earned, and shall be approved by the Board or its designee. Approval of
a Deferral Election shall in no event constitute a waiver by the Company of any
conditions to the receipt of Compensation to be deferred thereby.
Notwithstanding the foregoing, an individual who first becomes a Non-Management
Director subsequent to the first day of any Plan Year may make a Deferral
Election, applicable to the period from the Non-Management Director’s initial
entry date to the end of the Plan Year, provided the Deferral Election is made
within 30 days of becoming a Non-Management Director and prior to the
performance of services by a Participant for the period covered by the election.
Each Deferral Election shall be in a form designated by the Committee. The
Board, in its discretion, may permit amounts deferred by an eligible
Non-Management Director pursuant to any other deferral compensation program to
be converted into any deferral option under this Plan.
 
    3.2    Account Reflecting Deferred Compensation. The Committee shall
establish and maintain a separate Account for each Participant which shall
reflect the amount of the Participant’s total contributions under this Plan and
all credits or charges under Section 3.3 from time to time. All amounts credited
or charged to a Participant’s Account hereunder shall be in a manner and form
determined within the sole discretion of the Committee. The amount of a
Participant’s Compensation deferred by a Deferral Election and all earnings
thereon shall be credited to the Participant’s Deferral Account as soon as
administratively practicable.
 
    3.3    Credits or Charges.
 
        (a)  Earnings or Losses. As of each Allocation Date during a Plan Year,
a Participant’s Account shall be credited or debited with earnings or losses
approximately equal to the earnings, gain or loss on the Funds indicated as
preferred by a Participant for the Plan Year or for the portion of such Plan
Year in which the Account is deemed to be invested.
 
        (b)  Balance of Account. As of each Allocation Date, the amount credited
to a Participant’s Account shall be the amount credited to his Account as of the
immediately preceding Allocation Date, plus the Participant’s contribution
credits since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.3(a) above.
 
        (c)  Change in Control. Upon the completion of a Change in Control, all
amounts deemed to be invested in the Ralcorp Holdings, Inc. Common Stock Fund
shall be immediately converted to the Fund that is a money market fund.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
    3.4   Company Matching Deferral
 
        (a)  Company Matching Deferral. Upon a Participant’s deferral credited
to the Ralcorp Holdings, Inc. Common Stock Fund, the Company shall credit the
Participant’s Account with an additional amount credited to the Ralcorp
Holdings, Inc. Common Stock Fund equal to 33 1/3% of the Participant’s deferral.
Such Company matching contributions and all earnings thereon are hereinafter
referred to as “Company Matching Contributions.” Company Matching Contributions
for a Participant shall be credited to the Participant’s Matching Contributions
Account at the same time as the related Participant’s Deferral Election amounts
are credited pursuant to Section 3.2.
 
        (b)  Investment of Company Matching Contributions. Subject to Section
3.3(c), all Company Matching Contributions credited to a Participant shall be
deemed to be invested in the Ralcorp Holdings, Inc. Common Stock Fund.
 
                  (c)       Form of Distribution. All distributions shall be in
cash, unless the Committee in its discretion changes the form of distribution to
all Stock or any other combination of Stock and cash.
 
      3.5        Investment, Management and Use. The Company shall have sole
control and discretion over the investment, management and use of all amounts
credited to a Participant’s Account until such amounts are distributed pursuant
to Article V. Notwithstanding any other provision of this Plan or any notice,
statement, summary or other communication provided to a Participant that may be
interpreted to the contrary, the Funds are to be used for measurement purposes
only, and a Participant’s election of any such fund, the determination of
credits and debits to his Account based on such funds, the Company’s actual
ownership of such funds, and any authority granted under this Plan to a
Participant to change the investment of the Company’s assets, if any, may not be
considered or construed in any manner as an actual investment of the Account in
any such fund or to constitute a funding of this Plan.
 
    3.6    Valuation of Stock. In any situation in which it is necessary to
value Stock, the value of the Stock shall be the closing price as reported by
the New York Stock Exchange - Composite Transactions on the date in question,
or, if the Stock is not quoted on such composite tape or if the Stock is not
listed on such exchange, on the principal United States securities exchange
registered under the Securities Exchange Act of 1934, as amended, on which the
Stock is listed, or if the Stock is not listed on any such exchange, the average
of the closing bid quotations with respect to a share of the Stock during the
ten (10) days immediately preceding the date in question on the National
Association of Securities Dealers, Inc. Automated Quotations System or any
system then in use, or if no such quotations are available, the fair market
value on the date in question of a share of the Stock as determined by a
majority of the Continuing Directors in good faith.
 
 
 
 
 
 

--------------------------------------------------------------------------------




 
 
 
 
 
 
ARTICLE IV

 
FUNDS
 
 
    4.1   Fund Selection. Except for Company Matching Contributions described in
Section 3.4, the rate at which earnings and losses shall be credited to a
Participant’s Account shall be determined in accordance with one or more Funds
selected by the Participant; if a Participant does not select a Fund the Fund
applicable for that Participant shall be the Fund that is a money market fund.
 
If a Fund elected by a Participant is removed, a Fund selected by the Employee
Benefit Trustees Committee under the SIP shall apply in its place until the
Participant elects a replacement Fund. For purposes of calculating earnings and
losses attributable to a Fund, any amount shall be deemed to be invested in the
Fund as of the date determined appropriate by the Committee.
 
    4.2    Exchange. Subject to any limitations established by the Committee,
including the timeliness of a request, a Participant may exchange Funds as of
the close of each business day.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
ARTICLE V

 
DISTRIBUTION OF ACCOUNT
 
 
    5.1    Time of Distribution
 

                       (a) 
General. Payment of the amount credited to a Participant’s Account shall be made
or commence as soon as administratively practicable following the earlier of the
following:

 

                                      (i)
the occurrence of an Unforeseeable Emergency; provided that a withdrawal with
respect to an Unforeseeable Emergency may not exceed the amount necessary to
satisfy the emergency need, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets itself would not cause
severe financial hardship);

 

                                    (ii)
the Participant’s Separation from Service; or

 

                                   (iii)
the Participant's Disability.

 

                      (b)
Deferred Time of Payment. In the discretion of the Committee, a Participant may
elect to modify the form and time at which payment of his benefit shall be paid,
in accordance with the following:

 

(i)
For deferrals not subject to Section 409A of the Code (i.e., Compensation with
respect to services performed prior to January 1, 2005), at any time at least
six months prior to the start of the calendar year in which the Participant’s
scheduled payment date otherwise would have occurred;

 

        (ii)
For deferrals that are subject to Section 409A of the Code:

 

                                         (1)
any such election must be received by the Committee or its designee no less than
twelve (12) months prior to the Participant’s scheduled payment date;

 

                                         (2)
the election shall not take effect until twelve (12) months after the date on
which the new election is made; and

 

                                         (3)
the payment with respect to which such election is made is deferred for a period
of not less than 5 years from the date the payment otherwise would have been
made.

    
The Committee, in its discretion, may limit the number of times a Participant
may modify his elected time of payment and establish such other limitations as
it deems advisable for the proper administration of the Plan. With respect to
deferrals attributable to periods after December 31, 2004, and related
hypothetical earnings, the time or schedule of any payment under the Plan may
not be accelerated except as permitted pursuant to Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------


 
 
 
    5.2    Amount Distributed. The amount distributed to a Participant shall be
determined as of the Allocation Date as of which distribution is made, or as of
the most recent Allocation Date preceding the date as of which distribution is
made, pursuant to the Committee’s practice for different methods of
distributions, with actual payment occurring as soon as practicable thereafter. 
 
    5.3    Method of Distribution. Distribution under this Plan may be made in
any of the following forms elected by the Participant on his Bonus Deferral
Election, subject to change pursuant to Section 5.1(b):
 

                           (a)
Single payment in the form(s) determined pursuant to Section 5.4;

 

                           (b)
Annual installments over five years; or

 

                           (c)
Annual installments over ten years.

 
If a Participant does not make a timely election for the method of distribution,
his method of distribution shall be a single payment in the form(s) determined
pursuant to Section 5.4. If an installment form of distribution is elected, the
Fund for the Participant’s Account shall be automatically and immediately
converted to the Fund that is a money market fund.
 
    5.4    Form of Payment. All payments made pursuant to this Plan shall be in
cash, subject to the Committee’s discretion to make payment with respect to any
Participant in whole or in part in Stock. The amount payable with respect to the
Ralcorp Holdings, Inc. Common Stock Fund shall be the amount of Ralcorp
Holdings, Inc. Common Stock Fund units credited to the Participant’s Account
multiplied by the per unit fair market value, as determined by the Committee, on
the date of the Participant’s Separation from Service, Unforseeable Emergency or
Disability, with interest accruing at the rate of the Fund that is a money
market fund from such date of Separation from Service, Unforseeable Emergency or
Disability until the time of distribution.
 
    5.5    Distribution Upon Death. If a Participant dies before commencing the
payment of his Account, the unpaid Account balance shall be paid to a
Participant’s designated Beneficiary in a single payment in the form(s)
determined pursuant to Section 5.4 within sixty (60) days following the
Participant’s date of death.
 
    5.6    Designation of Beneficiary. A Participant shall designate a
Beneficiary on a form to be supplied by the Committee. The Beneficiary
designation may be changed by the Participant at any time, but any such change
shall not be effective until the Beneficiary designation form completed by the
Participant is delivered to and received by the Committee. In the event that the
Committee receives more than one Beneficiary designation form from the
Participant, the form bearing the most recent date shall be controlling. If the
Committee does not have a valid Beneficiary designation of a Participant at the
time of the Participant’s death, then the Participant’s beneficiary shall be the
Participant’s surviving spouse, or if none, the Participant’s estate. 
 
 
 



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
ARTICLE VI

 
NON-ASSIGNABILITY
 
 
    6.1    Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive his Account until his Account is actually
distributed to a Participant or his Beneficiary. The portion of the Account
which has not been distributed shall not be subject to attachment, garnishment
or execution for the payment of any debts, judgments, alimony or separate
maintenance and shall not be transferable by operation of law in the event of
bankruptcy or insolvency of a Participant or a Participant’s Beneficiary.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
ARTICLE VII
 
 
VESTING
 
    7.1    Vesting. Each Participant shall be fully (100%) vested in his entire
Account balance at all times. 
               
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
ARTICLE VIII
 
 
AMENDMENT OR TERMINATION OF THE PLAN
 
 
    8.1    Power to Amend Plan. The power to amend, modify or terminate this
Plan at any time is reserved to the Committee. Notwithstanding the foregoing, no
amendment, modification or termination which would reasonably be considered to
be adverse to a Participant or Beneficiary may apply to or affect the terms of
any deferral of Compensation prior to the effective date of such amendment,
modification or termination, without the consent of the participant or
Beneficiary affected thereby. Any amendment made in accordance with this Section
8.1 is binding upon all Participants and their Beneficiaries, the Committee and
all other parties in interest.
 
    8.2    Distribution of Plan Benefits Upon Termination. Upon the full
termination of the Plan, the Committee shall direct the distribution of the
benefits of the Plan to the Participants in a manner that is consistent with and
satisfies the provisions of Article V and Section 409A of the Code to the extent
applicable.
 
    8.3    When Amendments Take Effect. A resolution amending or terminating the
Plan becomes effective as of the date specified therein.
 
    8.4    Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
ARTICLE IX
 
PLAN ADMINISTRATION
 
 
 
    9.1    Powers of the Committee. In carrying out its duties with respect to
the general administration of the Plan, the Committee has, in addition to any
other powers conferred by the Plan or by law, the following powers:
 

                        (a)
to determine all questions relating to eligibility to participate in the Plan;

 

                        (b)
to compute and certify to an appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

 

                        (c)
to maintain all records necessary for the administration of the Plan that are
not maintained by any recordkeeper;

 

                        (d)
to interpret the provisions of the Plan and to make and publish such rules for
the administration of the Plan as are not inconsistent with the terms thereof;

 

                        (e)
to establish and modify the method of accounting for the Plan;

 

                        (f)
to employ counsel, accountants and other consultants to aid in exercising its
powers and carrying out its duties hereunder; and

 

                        (g)
to perform any other acts necessary and proper for the administration of the
Plan.

 
    9.2    Indemnification
 

                        (a)
Indemnification of Members of the Committee by the Company. The Company agrees
to indemnify and hold harmless each member of the Committee against any and all
expenses and liabilities arising out of his action or failure to act in such
capacity, excepting only expenses and liabilities arising out of his own willful
misconduct or gross negligence. This right of indemnification is in addition to
any other rights to which any member of the Committee may be entitled.

 

                        (b)
Liabilities for Which Members of the Committee are Indemnified. Liabilities and
expenses against which a member of the Committee is indemnified hereunder
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought against him or the settlement thereof.

 

                        (c)
Company’s Right to Settle Claims. The Company may, at its own expense, settle
any claim asserted or proceeding brought against any member of the Committee
when such settlement appears to be in the best interests of the Company.

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
    9.3    Claims Procedure. A Participant or Beneficiary or other person who
feels he is entitled to a benefit or right provided under the Plan (hereinafter
referred to as “Claimant”) may make a claim, i.e., a request for benefits under
this Plan, pursuant to the Committee’s procedures.
 

                        (a)
Committee Action. The Committee shall, within 90 days after its receipt of such
claim, make its determination. However, if special circumstances require an
extension of time for processing the claim, the Committee shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished, and
shall provide such Claimant with its determination not later than 180 days after
receipt of the Claimant’s claim.

 

 
In the event the claim is denied, the Committee shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in Subsection
(d) below. The notice of Adverse Benefit Determination shall be delivered or
mailed to the Claimant by certified or registered mail to his last known
address, which statement shall contain the following:

 

                                 (i)
the specific reason or reasons for Adverse Benefit Determination;

 

                                (ii)
a reference to the specific provisions of the Plan upon which the Adverse
Benefit Determination is based;

 

                                (iii)
a description of any additional material or information that is necessary for
the Claimant to perfect the claim;

 

                                (iv)
an explanation of why that material or information is necessary; and

 

                                (v)
an explanation of the review procedure provided below.

 

                    (b)
Procedures for Appealing an Adverse Benefit Determination. Within 60 days after
receipt of a notice of an Adverse Benefit Determination as provided above, if
the Claimant disagrees with the Adverse Benefit Determination, the Claimant, or
his authorized representative, may request, in writing, that the Committee
review his claim and may request to appear before the Committee for such review.
If the Claimant does not request a review of the Adverse Benefit Determination
within such 60 day period, he shall be barred and estopped from appealing the
Company’s Adverse Benefit Determination. Any appeal shall be filed with the
Committee at the address prescribed by the Committee, and it shall be considered
filed on the date it is received by the addressee. In deciding any appeal, the
Committee shall act in its capacity as a named Fiduciary.

 
The Claimant shall have the rights to:
 

                                   (i)
submit written comments, documents, records and other information relating to
the claim for benefits;

 

                                   (ii)
request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his claim for benefits.

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 

                    (c)
Response on Appeal. Within 60 days after receipt by the Committee of a written
application for review of a Claimant’s claim, the Committee shall notify the
Claimant of its decision by delivery or by certified or registered mail to his
last known address; provided, however, in the event that special circumstances
require an extension of time for processing such application, the Committee
shall so notify the Claimant of its decision not later than 120 days after
receipt of such application.

 

 
In the event the Committee’s decision on appeal is adverse to the Claimant, the
Committee shall issue a written notice of an Adverse Benefit Determination on
Appeal that will contain all of the following information, in a manner
calculated to be understood by the Claimant:

 

                               (i)
the specific reason(s) for the Adverse Benefit Determination on Appeal;

 

                               (ii)
reference to specific plan provisions on which the benefit determination is
based;

 

                               (iii)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the Claimant’s claim for benefits.

 

                    (d)
Definition. As used herein, the term “Adverse Benefit Determination” shall mean
a determination that results in any of the following: the denial, reduction, or
termination of, or a failure to provide or make payment (in whole or in part)
for, a benefit, including any such denial, reduction, termination, or failure to
provide or make payment that is based on a determination of the Claimant’s
eligibility to participate in the Plan.

 

                    (e)
A Claimant may bring a legal action with respect to a claim only if (i) all
procedures described above have been exhausted, and (ii) the action is commenced
within ninety (90) days after a decision on review is furnished.

 
    9.4    Expenses. All expenses of the Committee with respect to the Plan
shall be paid by the Company.
 
   9.5    Conclusiveness of Action. Any action on matters within the discretion
of the Committee will be conclusive, final and binding upon all Participants and
upon all persons claiming any rights under the Plan, including Beneficiaries.
 
 
 
 
 

 

--------------------------------------------------------------------------------




 
 
 

 
 
ARTICLE X
 
 
MISCELLANEOUS
 
 
    10.1    No Rights Under Plan Except as Set Forth Herein. Nothing in this
Plan, express or implied, is intended, or shall be construed, to confer upon or
give to any person, firm, association, or corporation, other than the parties
hereto and their successors in interest, any right, remedy, or claim under or by
reason of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulations in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.
 
    10.2    Rules. The Committee shall have full and complete discretionary
authority to construe and interpret provisions of the Plan. The Committee may
adopt such rules as it deems necessary, desirable or appropriate. All rules and
decisions shall be uniformly applied to all Participants in similar
circumstances.
 
    10.3    Withholding of Taxes. The Committee shall cause taxes to be withheld
from any payment due hereunder as required by applicable federal, state or local
law or regulations, and shall comply with all reporting requirements applicable
to amounts deferred and distributed under this Plan.
 
    10.4    Severability. If any provision of this Agreement is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the
illegal or invalid provision is of such materiality that its omission defeats
the purposes of the parties in entering into this Agreement.
 
    10.5    Compliance with Section 16.  Notwithstanding any election made or
action taken by a Participant who is subject to Section 16 of the Securities
Exchange Act of 1934 (“Section 16”), such Participant’s deemed investment in the
Ralcorp Holdings, Inc. Common Stock Fund shall be null and void if any such
election or action subjects such Participant to short-swing profit recovery
under Section 16.
 


 
[The remainder of this page is intentionally left blank]
 


 
 
 
 

 

--------------------------------------------------------------------------------


 
 
 
 
 

 
CERTIFICATION






I, C. G. Huber, Jr., Vice President, General Counsel and Secretary of Ralcorp
Holdings, Inc., do hereby certify that the attached is a true and exact copy of
the Deferred Compensation Plan for Non-Management Directors, as amended (the
“Plan”), duly and lawfully adopted by the Corporate Governance and Compensation
Committee of the Board of Directors on May 25, 2006, and that said Plan is now
in full force and effect.


IN WITNESS WHEREOF, Ralcorp Holdings, Inc. has caused these presents to be
executed by its duly authorized officer this 25th day of May 2006.
 
RALCORP HOLDINGS, INC.
 
 
By:      /s/ C. G. Huber, Jr.   
C. G. Huber, Jr., Vice President, General
Counsel and Secretary




 
































 